DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

One or more items of information contained in the IDS submitted on 25 February 2021 has necessitated prosecution of the application to be reopened. Claims 1-4, 7-19 and 21-23 are still pending in this Office action.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerhuel et al. U.S. 10,243,596 B1. 


Regarding claim 1, Kerhuel et al. discloses an apparatus, comprising: a transceiver (FIG. 2 RF transceiver 110, column 2 lines 58-64); a digital filter (FIG. 2 digital pre-distortion (DPD) actuator unit 208, column 2 lines 65-67); and a switch coupled to the transceiver (FIG. 2 DPD receive switch 222 is coupled to transceiver 110)

    PNG
    media_image1.png
    558
    728
    media_image1.png
    Greyscale

(in column 4 lines 5-20, Kerhuel et al. further discloses, in a feedback mode, FIG. 2 switch 222 is configured to transfer ADC output baseband signals to DPD feedback processing unit 226. Switch 222 will systematically transfer ADC output baseband signals to the DPD feedback processing unit 226 in the feedback mode such samples are fed back to the transmitter portion 202 to compensate for PA 212 non-linearity. In view of that, in the feedback mode of Kerhuel et al. teachings, FIG. 2 DPD receive switch 222 is activated to provide feedback from transmit path to DPD actuator 208, corresponding to the claimed filter, via receive path and DPD feedback processing unit 226 in the feedback mode); and
Kerhuel et al. does not expressly disclose the step of “receiving a selection signal indicating whether the switch path is to be activated the selection signal based at least in part on a transmission time interval (TTI) of a time-division duplex (TDD) configured radio frame as set forth in the application claim”.
In column 2 lines 3-10, because Kerhuel et al. discloses in a time division duplexing (TDD) configuration, the feedback mode occurs during transmit time periods, corresponding to the claimed TTI, without impacting the receive signal stream, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Kerhuel et al. teachings can be modified so that FIG. 2 switch 222 receives a selection signal indicating whether the switch path is to be activated during transmit time periods. The motivation for the modification is that FIG. 2 switch 222 is configured for transmit time periods and receive time periods in time division duplexing (TDD) configuration.
Kerhuel et al. further discloses wherein the switch is further configured to, responsive to the selection signal indicating the switch path is to be activated, activate the switch path that provides feedback via the receive path of the transceiver (with the modification above, Kerhuel et al. further discloses, in a feedback mode, FIG. 2 switch 222 is configured to transfer ADC output baseband signals to DPD feedback processing unit 226 wherein the receive path includes LNA 218 and ADC 220 as shown in FIG. 2) and wherein the receive path of the transceiver is coupled to the transmit path of the transceiver when the switch path is activated (FIG.2 above discloses the receive path of the transceiver is coupled to the transmit path of the transceiver in the feedback mode in Kerhuel et al. teachings)
wherein an output of the switch in the activated switch path is coupled to the receive path of the transceiver (FIG. 2 above discloses output of switch 222 in the feedback mode is coupled to the receive path) and wherein the switch is further configured to, responsive to the selection signal indicating the switch path is to be deactivated, activate a second switch path towards a transmit antenna (with the modification above, in column 4 lines 5-10, in a receive mode, switch 222 is configured to transfer ADC output baseband signals to receive processing unit 224. In view of that, FIG. 2 switch 222 is switched to second path, which connects the receive processing unit 224 to transmit antenna 216) wherein an output of the switch in the second switch path is coupled to the transmit antenna (as shown in FIG. 2 above, output of switch 222 in the second path (when deactivated) is coupled to the transmit antenna 216) the output of the switch in the activated switch path is different than the output of the switch in the second switch path (referring to FIG. 2 above, output of switch 222 (activated) in feedback mode during transmit time periods is different than output of switch 222 (deactivated) during receive mode).

Regarding claim 2, in addition to claim 1 rejection, Kerhuel et al. further discloses wherein the selection signal indicating the switch path is to be activated is based at least in part on an uplink TTI of the TDD configured radio frame (in column 2 lines 3-10, Kerhuel et al. further discloses in a time division duplexing (TDD) configuration, the feedback mode occurs during transmit time periods, corresponding to the claimed uplink TTI of the TDD).

Regarding claim 3, in addition to claim 1 rejection, Kerhuel et al. further discloses wherein the selection signal indicating the switch path is to be deactivated is based at least in part on a downlink TTI of the TDD configured radio frame (with the modification above, in column 4 lines 5-10, in a receive mode of TDD, switch 222 is configured to transfer ADC output baseband signals to receive processing unit 224. In view of that, switch 222 deactivates the feedback mode in a receive mode, which corresponds to the claimed downlink TTI of the TDD configured radio frame).

Regarding claim 4, in addition to claim 1 rejection, application claim is rejected on the same ground as discussed in claim 2 rejection or claim 3 rejection because of similar scope.

Regarding claim 7, in addition to claim 1 rejection, Kerhuel et al. further discloses wherein the digital filter is configured to receive the feedback via the receive path of the transceiver when the selection signal indicates the switch path is to be activated (as discussed in claim 1 rejection above, in column 4 lines 5-20, Kerhuel et al. further discloses, in a feedback mode, FIG. 2 switch 222 is configured to transfer ADC output baseband signals to DPD feedback processing unit 226 and to DPD actuator 208, corresponding to the claimed digital filter).

Regarding claim 8, in addition to claim 1 rejection, Kerhuel et al. further discloses wherein the transceiver is configured to transmit communications via the transmit path of the transceiver based at least in part, on the feedback received by the digital filter (as shown in FIG. 2 above, FIG. 2 transceiver 110 is configured to transmit communications via the transmit path of the transceiver 110 based at least in part, on the feedback received by the DPD actuator 208, corresponding to the claimed digital filter).

Regarding claim 9, in addition to claim 1 rejection, Kerhuel et al. further discloses wherein the transmit path includes a digital to analog converter and an intermediate frequency (IF) filter (in column 3 lines 45-50 and FIG. 2, Kerhuel et al. further discloses the transmit processing unit 206 includes circuitry such as filters, corresponding to the claimed intermediate frequency (IF) filter. FIG. 2 transceiver 110 further includes DAC 210, corresponding to the claimed digital to analog converter).

Regarding claim 10, in addition to claim 1 rejection, Kerhuel et al. further discloses wherein the receive path includes an analog to digital converter and an intermediate frequency (IF) filter (in column 3 lines 64-67 and FIG. 2, Kerhuel et al. further discloses the receive processing unit includes circuitry such as filters, corresponding to the claimed intermediate frequency (IF) filter and ADC 220, corresponding to the claimed analog to digital converter).

Regarding claim 17, application claim is rejected on the same ground as discussed in claim 1 rejection and further in view of application claims 2-3 because of similar scope. Application claim recites a method comprising the steps that can be performed by the elements of claim 1.

Regarding claim 18, in addition to claim 17 rejection, application claim is rejected on the same ground as discussed in claim 2 rejection because of similar scope.

Regarding claim 19, in addition to claim 17 rejection, application claim is rejected on the same ground as discussed in claim 3 rejection because of similar scope.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerhuel et al. U.S. 10,243,596 B1 and further in view of Muller et al. U.S. 2005/0105642 A1 (previously cited).

Regarding claim 11, Kerhuel et al. does not expressly disclose “an apparatus, comprising: a plurality of transceivers each configured to provide a respective signal of a plurality of signals to a respective antenna of a plurality of antennas; a plurality of power amplifiers configured to receive respective signals and to amplify the respective signals to generate respective amplified signals that each include a portion of non-linear power amplifier noise as set forth in the application claim”.
In para. [0081], Muller teaches similar transceiver circuit and the method for performing digital pre-distortion on the basis of the power which can be expected can be provided, particularly in future mobile communication appliances, using little additional complexity. Preferably, a plurality of receivers and transmitters can be provided in parallel in such a mobile communication appliance, and can then be flexibly configured and thus also used as part of the required feedback path. Kerhuel et al. and Muller teaches in the same field of endeavor. Because Kerhuel et al. discusses radio frequency (RF) transceivers are integrated into a variety of semiconductor devices such as a system-on-a-chip (SoC) with an embedded controller (column 1 lines14-20), therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Kerhuel et al. FIG. 2 transceiver 110 can be modified to implement as a plurality of receivers and transmitters can be provided in parallel as taught in Muller invention. The motivation for the modification is that Muller teaches a plurality of receivers and transmitters operating in parallel in application such as a mobile communication appliance. With the modification, each transceiver similar to Kerhuel et al. FIG. 2 transceiver 110 includes power amplifier (PA) 212, corresponding to the claimed plurality of power amplifiers.
Kerhuel et al. further discloses a switch configured to: at least partially compensate the non-linear power amplifier noise; and activate a switch path that provides feedback from a transmit path of one of the transceivers to a filter via a receive path of that transceiver or via a receive path of another transceiver, (FIG. 2 discloses DPD receive switch 222. In column 4 lines 5-20, Kerhuel et al. further discloses, in a feedback mode, FIG. 2 switch 222 is configured to transfer ADC output baseband signals to DPD feedback processing unit 226. Switch 222 will systematically transfer ADC output baseband signals to the DPD feedback processing unit 226 in the feedback mode such samples are fed back to the transmitter portion 202 to compensate for PA 212 non-linearity. In view of that, in the feedback mode of Kerhuel et al. teachings, FIG. 2 DPD receive switch 222 is activated to provide feedback from transmit path to DPD actuator 208, corresponding to the claimed filter, via receive path and DPD feedback processing unit 226 in the feedback mode)


    PNG
    media_image1.png
    558
    728
    media_image1.png
    Greyscale



wherein the switch is further configured to activate the switch path that provides feedback via the receive path of the transceiver, and wherein the receive path of the transceiver is coupled to the transmit path of the transceiver when the switch path is activated (in column 4 lines 5-20, Kerhuel et al. further discloses, in a feedback mode, FIG. 2 switch 222 is configured to transfer ADC output baseband signals to DPD feedback processing unit 226. Switch 222 will systematically transfer ADC output baseband signals to the DPD feedback processing unit 226 in the feedback mode such samples are fed back to the transmitter portion 202 to compensate for PA 212 non-linearity. In view of that, in the feedback mode of Kerhuel et al. teachings, FIG. 2 DPD receive switch 222 is activated to provide feedback from transmit path to DPD actuator 208, corresponding to the claimed filter, via receive path and DPD feedback processing unit 226 in the feedback mode shown in FIG. 2 above) wherein an output of the switch in the activated switch path is coupled to the receive path of the transceiver (FIG. 2 above discloses output of switch 222 in the feedback mode is coupled to the receive path) and wherein the transmit path of the transceiver is configured to provide the respective amplified signal to the respective antenna when the switch is deactivated (FIG. 2 discloses the transmit path of the transceiver 110 is configured to provide the respective amplified signal to the antenna 216 when switch 222 is deactivated) and the output of the switch in the activated switch path is different than an output of the deactivated switch, the output of the deactivated switch is coupled to the respective antenna (referring to FIG. 2 above, output of switch 222 (activated) in feedback mode during transmit time periods is different than output of switch 222 (deactivated) during receive mode. Output of switch 222 (deactivated) during receive mode is coupled to the antenna 216).

Regarding claim 12, in addition to claim 11, Kerhuel et al. further discloses wherein the transmit path of that transceiver provides feedback to the filter of that transceiver via the receive path when the switch path of that transceiver is activated (in column 4 lines 5-20, Kerhuel et al. further discloses, in a feedback mode, FIG. 2 switch 222 is configured to transfer ADC output baseband signals to DPD feedback processing unit 226. In view of that, in the feedback mode of Kerhuel et al. teachings, FIG. 2 DPD receive switch 222 is activated to provide feedback from transmit path to DPD actuator 208, corresponding to the claimed filter, via receive path and DPD feedback processing unit 226 in the feedback mode).

Regarding claim 13, in addition to claim 11, Kerhuel et al. further discloses wherein the transmit path of that transceiver does not provide feedback to the filter of that transceiver via the receive path when the switch path of that transceiver is deactivated (from FIG. 2, one of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that the transmit path of FIG. 2 transceiver 110 does not provide feedback to the filter of that transceiver via the receive path when the switch path of transceiver 110 is deactivated).

Regarding claim 14, in addition to claim 11, Kerhuel et al. further discloses the respective antenna of the plurality of antennas is configured to transmit the respective signal of the plurality of signals to a vehicle at a frequency corresponding to the 5G New Radio (NR) band (in column 1 lines 15-25, Kerhuel et al. teachings apply to radio frequency (RF) transceivers are integrated into a variety of semiconductor devices such as a system-on-a-chip (SoC) found in broad range of applications e.g., automobiles, cellular telephones, and the like. Further in column 2 lines 50-55, FIG. 2 transceiver 110 may be an RF transceiver for wireless communication using LTE/4G, 5G).

Regarding claim 15, in addition to claim 11, Kerhuel et al. further discloses wherein the transmit path of the other transceiver provides feedback via the receive path of the other transceiver when the switch path of the other transceiver is activated (in column 4 lines 5-20, Kerhuel et al. further discloses, in a feedback mode, FIG. 2 switch 222 is configured to transfer ADC output baseband signals to DPD feedback processing unit 226. In view of that, in the feedback mode of Kerhuel et al. teachings, FIG. 2 DPD receive switch 222 is activated to provide feedback from transmit path to DPD actuator 208, corresponding to the claimed filter, via receive path and DPD feedback processing unit 226 in the feedback mode).

Regarding claim 16, in addition to claim 11, Kerhuel et al. further discloses wherein the receive path of that transceiver is configured to receive communications via the receive path when the switch path of that transceiver is deactivated (in column 4 lines 5-10, in a receive mode of TDD, switch 222 is configured to transfer ADC output baseband signals to receive processing unit 224. In view of that, switch 222 deactivates the feedback mode in a receive mode).

Allowable Subject Matter

Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631